                 Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 1 of 24. PageID #: 1121
                                                                                    CLOSED,STAYED,TRANSFER
Jump to Docket Table

                                    U.S. District Court
                        Eastern District of Louisiana (New Orleans)
                  CIVIL DOCKET FOR CASE #: 2:19−cv−11771−SSV−KWR

City of Slidell v. Purdue Pharma LP et al                            Date Filed: 07/19/2019
Assigned to: Judge Sarah S. Vance                                    Date Terminated: 09/03/2019
Referred to: Magistrate Judge Karen Wells Roby                       Jury Demand: None
Case in other court: St. Tammany Parish, 22nd JDC, 19−13022, C       Nature of Suit: 470 Racketeer/Corrupt
Cause: 28:1332 Diversity−Racketeering (RICO) Act                     Organization
                                                                     Jurisdiction: Diversity
Plaintiff
Slidell City                                           represented by Lawrence Emerson Abbott
                                                                      Cotten, Schmidt & Abbott, LLP (New Orleans)
                                                                      650 Poydras Street
                                                                      Suite 1950
                                                                      New Orleans, LA 70130
                                                                      504−568−9393
                                                                      Email: labbott@csa−lawfirm.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                     Brigid E. Collins
                                                                     Leger & Shaw (New Orleans)
                                                                     935 Gravier Street
                                                                     Suite 2150
                                                                     New Orleans, LA 70112
                                                                     504−588−9043
                                                                     Email: bcollins@legershaw.com
                                                                     ATTORNEY TO BE NOTICED

                                                                     Franklin G. Shaw
                                                                     Leger & Shaw (New Orleans)
                                                                     935 Gravier Street
                                                                     Suite 2150
                                                                     New Orleans, LA 70112
                                                                     504−588−9043
                                                                     Email: fshaw@legershaw.com
                                                                     ATTORNEY TO BE NOTICED

                                                                     Matthew Landry
                                                                     Leger & Shaw (New Orleans)
                                                                     935 Gravier Street
                                                                     Suite 2150
                                                                     New Orleans, LA 70112
                                                                     504−588−9043
                                                                     Email: mlandry@legershaw.com
                                                                     ATTORNEY TO BE NOTICED

                                                                     Ross Forrest Lagarde
                 Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 2 of 24. PageID #: 1122
                                                               Ross F. Lagarde, APLC
                                                               2250 Gause Blvd. East
                                                               Suite 301
                                                               Slidell, LA 70461
                                                               985−605−0527
                                                               Fax: 985−605−0526
                                                               Email: ross@rlagardelaw.com
                                                               ATTORNEY TO BE NOTICED

                                                               Sarah Perkins Reid
                                                               Cotten, Schmidt & Abbott, LLP (New Orleans)
                                                               650 Poydras Street
                                                               Suite 1950
                                                               New Orleans, LA 70130
                                                               504−568−9393
                                                               Email: sreid@csa−lawfirm.com
                                                               ATTORNEY TO BE NOTICED

                                                               Walter John Leger , III
                                                               Leger & Shaw (New Orleans)
                                                               935 Gravier Street
                                                               Suite 2150
                                                               New Orleans, LA 70112
                                                               504−588−9043
                                                               Email: wleger3@legershaw.com
                                                               ATTORNEY TO BE NOTICED

                                                               Walter John Leger , Jr.
                                                               Leger & Shaw (New Orleans)
                                                               935 Gravier Street
                                                               Suite 2150
                                                               New Orleans, LA 70112
                                                               504−588−9043
                                                               Fax: 504−588−9980
                                                               Email: wleger@legershaw.com
                                                               ATTORNEY TO BE NOTICED


V.
Defendant
Allergan Finance LLC                            represented by Thomas Mac Dougall Womack
formerly known as                                              Taylor, Porter, Brooks & Phillips LLP
Actavis Inc.                                                   450 Laurel Street, 8th Floor (70801)
formerly known as                                              P. O. Box 2471
Watson Pharmaceuticals, Inc.                                   Baton Rouge, LA 70821−2471
                                                               (225) 387−3221
                                                               Email: mac.womack@taylorporter.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Caroline Kay Darwin
                                                               Taylor, Porter, Brooks & Phillips LLP
                                                               450 Laurel Street, 8th Floor (70801)
                 Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 3 of 24. PageID #: 1123
                                                                 P. O. Box 2471
                                                                 Baton Rouge, LA 70821−2471
                                                                 225−387−3221
                                                                 Email: caroline.darwin@taylorporter.com
                                                                 ATTORNEY TO BE NOTICED

Defendant
Allergan Sales, L.L.C.                          represented by Thomas Mac Dougall Womack
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                                 Caroline Kay Darwin
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

Defendant
Allergan USA, Inc.                              represented by Thomas Mac Dougall Womack
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                                 Caroline Kay Darwin
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

Defendant
West−Ward Pharmaceutical, Corp                  represented by Kelly Cambre Bogart
agent of                                                       Duplass, Zwain, Bourgeois, Pfister, Weinstock
Hikma Pharmaceuticals USA Inc.                                 & Bogart
                                                               Three Lakeway Center
                                                               3838 N. Causeway Blvd.
                                                               Suite 2900
                                                               Metairie, LA 70002
                                                               504−832−3700
                                                               Email: kbogart@duplass.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                                 Nicole M. Boyer
                                                                 Duplass, Zwain, Bourgeois, Pfister, Weinstock
                                                                 & Bogart
                                                                 Three Lakeway Center
                                                                 3838 N. Causeway Blvd.
                                                                 Suite 2900
                                                                 Metairie, LA 70002
                                                                 504−832−3700
                                                                 Email: nboyer@duplass.com
                                                                 ATTORNEY TO BE NOTICED

Defendant
Amneal Pharmaceutical, Inc.                     represented by
                Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 4 of 24. PageID #: 1124
                                                             John Powers Wolff , III
                                                             Keogh, Cox & Wilson Ltd
                                                             701 Main St.
                                                             Baton Rouge, LA 70802
                                                             225−383−3796
                                                             Email: jwolff@keoghcox.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Chad Anthony Sullivan
                                                             Keogh, Cox & Wilson Ltd
                                                             701 Main St.
                                                             Baton Rouge, LA 70802
                                                             225−383−3796
                                                             Email: csullivan@keoghcox.com
                                                             ATTORNEY TO BE NOTICED

Defendant
Mylan Pharmaceuticals, Inc.                    represented by James Alcee Brown
                                                              Liskow & Lewis (New Orleans)
                                                              One Shell Square
                                                              701 Poydras St.
                                                              Suite 5000
                                                              New Orleans, LA 70139−5099
                                                              504−581−7979
                                                              Fax: 5045564108
                                                              Email: Jabrown@liskow.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             A'Dair Ragan Flynt
                                                             Liskow & Lewis (New Orleans)
                                                             One Shell Square
                                                             701 Poydras St.
                                                             Suite 5000
                                                             New Orleans, LA 70139−5099
                                                             504−556−4154
                                                             Email: aflynt@liskow.com
                                                             ATTORNEY TO BE NOTICED

                                                             Tyler D. Trew
                                                             Liskow & Lewis (New Orleans)
                                                             One Shell Square
                                                             701 Poydras St.
                                                             Suite 5000
                                                             New Orleans, LA 70139−5099
                                                             504−556−4164
                                                             Fax: 504−556−4108
                                                             Email: ttrew@liskow.com
                                                             ATTORNEY TO BE NOTICED

Defendant
Anda, Inc.                                     represented by Craig Douglas Dillard
               Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 5 of 24. PageID #: 1125
                                                            Gardere, Wynne & Sewell, LLP (Houston)
                                                            1000 Louisiana Street
                                                            Suite 2000
                                                            Houston, TX 77002
                                                            713−276−5128
                                                            Email: cdillard@foley.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
Mallinckrodt, PLC                             represented by Gregory T. Stevens
                                                             Phelps Dunbar, LLP (Baton Rouge)
                                                             II City Plaza
                                                             400 Convention St., Suite 1100
                                                             P. O. Box 4412 (70821−4412)
                                                             Baton Rouge, LA 70802
                                                             (225) 346−0285
                                                             Fax: (225) 381−9197
                                                             Email: stevensg@phelps.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Harry Rosenberg
                                                            Phelps Dunbar, LLP (New Orleans)
                                                            Canal Place
                                                            365 Canal St.
                                                            Suite 2000
                                                            New Orleans, LA 70130−6534
                                                            (504) 584−9219
                                                            Email: harry.rosenberg@phelps.com
                                                            ATTORNEY TO BE NOTICED

Defendant
Mallinckrodt, LLC                             represented by Gregory T. Stevens
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Harry Rosenberg
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
Specgx LLC                                    represented by Gregory T. Stevens
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Harry Rosenberg
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
                Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 6 of 24. PageID #: 1126
Smith Drug Company                             represented by Sidney W. Degan , III
                                                              Degan, Blanchard & Nash (New Orleans)
                                                              Texaco Center
                                                              400 Poydras St.
                                                              Suite 2600
                                                              New Orleans, LA 70130
                                                              504−529−3333
                                                              Email: sdegan@degan.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Philip C. Brickman
                                                             Degan, Blanchard & Nash (New Orleans)
                                                             Texaco Center
                                                             400 Poydras St.
                                                             Suite 2600
                                                             New Orleans, LA 70130
                                                             504−529−3333
                                                             Fax: 504−529−3337
                                                             Email: pbrickman@degan.com
                                                             ATTORNEY TO BE NOTICED

Defendant
Watson Laboratories, Inc.                      represented by Richard S. Crisler
                                                              Bradley, Murchison, Kelly & Shea, LLC (New
                                                              Orleans)
                                                              1100 Poydras St.
                                                              Suite 2700
                                                              New Orleans, LA 70163
                                                              (504) 596−6300
                                                              Email: rcrisler@bradleyfirm.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             C. William Bradley , Jr.
                                                             Bradley, Murchison, Kelly & Shea, LLC (New
                                                             Orleans)
                                                             1100 Poydras St.
                                                             Suite 2700
                                                             New Orleans, LA 70163
                                                             (504) 596−6302
                                                             Fax: (504) 596−6301
                                                             Email: bbradley@bradleyfirm.com
                                                             ATTORNEY TO BE NOTICED

                                                             Leland G. Horton
                                                             Bradley, Murchison, Kelly & Shea, LLC
                                                             (Shreveport)
                                                             401 Edwards Street
                                                             Suite 1000
                                                             Shreveport, LA 71101
                                                             (318) 227−1131
                                                             Email: lhorton@bradleyfirm.com
                                                             ATTORNEY TO BE NOTICED
                Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 7 of 24. PageID #: 1127

                                                            Michael C. Mims
                                                            Bradley Murchison Kelly & Shea, LLC (New
                                                            Orleans)
                                                            1100 Poydras St.
                                                            Suite 2700
                                                            New Orleans, LA 70163
                                                            504−596−6136
                                                            Email: mmims@bradleyfirm.com
                                                            ATTORNEY TO BE NOTICED

                                                            Natalie J. Taylor
                                                            Bradley, Murchison, Kelly & Shea, LLC (New
                                                            Orleans)
                                                            1100 Poydras St.
                                                            Suite 2700
                                                            New Orleans, LA 70163
                                                            504−596−6300
                                                            Email: ndekaris@bradleyfirm.com
                                                            ATTORNEY TO BE NOTICED

Defendant
Warner Chilcott Company, LLC                   represented by Richard S. Crisler
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            C. William Bradley , Jr.
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Leland G. Horton
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Michael C. Mims
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Natalie J. Taylor
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
Actavis Pharma, Inc.                           represented by Richard S. Crisler
formerly known as                                             (See above for address)
Watson Pharma, Inc.                                           LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            C. William Bradley , Jr.
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED
                Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 8 of 24. PageID #: 1128
                                                            Leland G. Horton
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Michael C. Mims
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Natalie J. Taylor
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
Actavis South Atlantic LLC                     represented by Richard S. Crisler
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            C. William Bradley , Jr.
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Leland G. Horton
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Michael C. Mims
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Natalie J. Taylor
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
Actavis Elizabeth, LLC                         represented by Richard S. Crisler
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            C. William Bradley , Jr.
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Leland G. Horton
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Michael C. Mims
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Natalie J. Taylor
               Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 9 of 24. PageID #: 1129
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Defendant
Actavis Mid Atlantic LLC                      represented by Richard S. Crisler
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                           C. William Bradley , Jr.
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Leland G. Horton
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Michael C. Mims
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Natalie J. Taylor
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Defendant
Actavis Totowa, LLC                           represented by Richard S. Crisler
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                           C. William Bradley , Jr.
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Leland G. Horton
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Michael C. Mims
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Natalie J. Taylor
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Defendant
Actavis LLC                                   represented by Richard S. Crisler
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                 Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 10 of 24. PageID #: 1130
                                                              C. William Bradley , Jr.
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Leland G. Horton
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Michael C. Mims
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Natalie J. Taylor
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
Actavis Kadian LLC                               represented by Richard S. Crisler
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                              C. William Bradley , Jr.
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Leland G. Horton
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Michael C. Mims
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Natalie J. Taylor
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
Actavis Laboratories FL, Inc.                    represented by Richard S. Crisler
formerly known as                                               (See above for address)
Watson Laboratories, Inc. − Florida                             LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                              C. William Bradley , Jr.
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Leland G. Horton
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Michael C. Mims
                 Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 11 of 24. PageID #: 1131
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

                                                                  Natalie J. Taylor
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

Defendant
Cephalon, Inc.                                   represented by Richard S. Crisler
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                  C. William Bradley , Jr.
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

                                                                  Leland G. Horton
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

                                                                  Michael C. Mims
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

                                                                  Natalie J. Taylor
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

Defendant
Teva Pharmeceuticals USA, Inc.                   represented by Richard S. Crisler
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                  C. William Bradley , Jr.
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

                                                                  Leland G. Horton
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

                                                                  Michael C. Mims
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

                                                                  Natalie J. Taylor
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

Defendant
Purdue Pharma LP                                 represented by
               Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 12 of 24. PageID #: 1132
                                                             Paul B. Simon
                                                             Gordon, Arata, Montgomery, Barnett, McCollam
                                                             (Lafayette)
                                                             400 East Kaliste Saloom Rd.
                                                             Suite 4200
                                                             Lafayette, LA 70508−8517
                                                             337−237−0132
                                                             Fax: 337−237−3451
                                                             Email: psimon@gamb.law
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Samuel Edgar Masur
                                                             Gordon, Arata, Montgomery, Barnett, McCollam
                                                             (Lafayette)
                                                             400 East Kaliste Saloom Rd.
                                                             Suite 4200
                                                             Lafayette, LA 70508−8517
                                                             337−237−0132
                                                             Email: smasur@gamb.law
                                                             ATTORNEY TO BE NOTICED

Defendant
Purdue Pharma Inc                              represented by Paul B. Simon
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Samuel Edgar Masur
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Purdue Frederick Company, Inc.                 represented by Paul B. Simon
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Samuel Edgar Masur
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Teva Pharmaceutical Industries Ltd.

Defendant
Johnson & Johnson                              represented by David Wayne O'Quinn
                                                              Irwin Fritchie Urquhart & Moore, LLC (New
                                                              Orleans)
                                                              400 Poydras St.
                                                              Suite 2700
                                                              New Orleans, LA 70130
               Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 13 of 24. PageID #: 1133
                                                            504−310−2100
                                                            Email: doquinn@irwinllc.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Douglas J. Moore
                                                            Irwin Fritchie Urquhart & Moore, LLC (New
                                                            Orleans)
                                                            400 Poydras St.
                                                            Suite 2700
                                                            New Orleans, LA 70130
                                                            504−310−2100
                                                            Email: dmoore@irwinllc.com
                                                            ATTORNEY TO BE NOTICED

                                                            Kelly Juneau Rookard
                                                            Irwin Fritchie Urquhart & Moore, LLC (New
                                                            Orleans)
                                                            400 Poydras St.
                                                            Suite 2700
                                                            New Orleans, LA 70130
                                                            504−310−2100
                                                            Email: kjuneau@irwinllc.com
                                                            ATTORNEY TO BE NOTICED

                                                            Scott R. Wolf
                                                            Blanchard, Walker, O'Quin & Roberts, APLC
                                                            333 Texas Street
                                                            Suite 700
                                                            Shreveport, LA 71101
                                                            318−221−6858
                                                            Email: swolf@bwor.com
                                                            ATTORNEY TO BE NOTICED

                                                            Stacey Denise Williams
                                                            Blanchard, Walker, O'Quin & Roberts, APLC
                                                            333 Texas Street
                                                            Suite 700
                                                            Shreveport, LA 71101
                                                            318−221−6858
                                                            Email: swilliams@bwor.com
                                                            ATTORNEY TO BE NOTICED

Defendant
Janssen Pharmaceuticals Inc.                   represented by David Wayne O'Quinn
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            Douglas J. Moore
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Kelly Juneau Rookard
                Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 14 of 24. PageID #: 1134
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Scott R. Wolf
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Stacey Denise Williams
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
Noramco, Inc.

Defendant
Ortho−McNeil−Janssen Pharmaceuticals,           represented by David Wayne O'Quinn
Inc.                                                           (See above for address)
also known as                                                  LEAD ATTORNEY
Janssen Pharmaceuticals Inc.                                   ATTORNEY TO BE NOTICED

                                                              Douglas J. Moore
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Kelly Juneau Rookard
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Scott R. Wolf
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Stacey Denise Williams
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
Endo Health Solutions, Inc.                     represented by Kerry James Miller
                                                               Fishman Haygood, LLP (New Orleans)
                                                               201 St. Charles Ave.
                                                               Suite 4600, 46th Floor
                                                               New Orleans, LA 70170−4600
                                                               504−586−5252
                                                               Email: kmiller@fishmanhaygood.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
Endo Pharmaceuticals, Inc.                      represented by Kerry James Miller
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 15 of 24. PageID #: 1135
Defendant
Allegran Plc
formerly known as
Actavis PLC

Defendant
Acatvias Laboratories, Inc.−Salt Lake City      represented by Richard S. Crisler
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              C. William Bradley , Jr.
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Leland G. Horton
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Michael C. Mims
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Natalie J. Taylor
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
Insys Therapeutics, Inc.                        represented by Lawrence Bradley Hancock
                                                               Holland & Knight LLP (Houston)
                                                               1100 Louisiana Street
                                                               Suite 4300
                                                               Houston, TX 77002
                                                               713−244−6868
                                                               Email: brad.hancock@hklaw.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
Invidior, Inc                                   represented by Glenn Michael Farnet
                                                               Kean Miller, LLP (Baton Rouge)
                                                               II City Plaza
                                                               400 Convention St.
                                                               Suite 700
                                                               PO Box 3513 (70821−3513)
                                                               Baton Rouge, LA 70802
                                                               225−387−0999
                                                               Email: Glenn.Farnet@keanmiller.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Karen M. Fontana
               Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 16 of 24. PageID #: 1136
                                                             Kean Miller LLP (New Orleans)
                                                             First Bank & Trust Tower
                                                             909 Poydras Street
                                                             Suite 3600
                                                             New Orleans, LA 70112
                                                             504−620−3191
                                                             Fax: 504−585−3051
                                                             Email: karen.fontana@keanmiller.com
                                                             ATTORNEY TO BE NOTICED

Defendant
Amneal Pharmaceutical LLC                      represented by John Powers Wolff , III
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Chad Anthony Sullivan
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Impax Laboratories LLC
formerly known as
Impax Laboratories, Inc.

Defendant
Novartis Pharmaceuticals Corporation           represented by Celeste R. Coco−Ewing
                                                              Barrasso, Usdin, Kupperman, Freeman &
                                                              Sarver, LLC
                                                              LL&E Tower
                                                              909 Poydras St.
                                                              Suite 2350
                                                              New Orleans, LA 70112
                                                              504−589−9762
                                                              Email: ccoco−ewing@barrassousdin.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Madison Sharko
                                                             Barrasso, Usdin, Kupperman, Freeman &
                                                             Sarver, LLC
                                                             LL&E Tower
                                                             909 Poydras St.
                                                             Suite 2350
                                                             New Orleans, LA 70112
                                                             504−589−9700
                                                             Fax: 504−589−9701
                                                             Email: msharko@barrassousdin.com
                                                             ATTORNEY TO BE NOTICED

Defendant
Sandoz, Inc.
               Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 17 of 24. PageID #: 1137
Defendant
McKesson Corporation                           represented by Scott R. Wolf
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              W. Michael Adams
                                                              Blanchard, Walker, O'Quin & Roberts, APLC
                                                              333 Texas Street
                                                              Suite 700
                                                              Shreveport, LA 71101
                                                              318−221−6858
                                                              Email: madams@bwor.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Stacey Denise Williams
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
Cardinal Health Inc                            represented by Franklin J. Foil
                                                              Franklin J. Foil, Attorney at Law
                                                              412 N Fourth Street
                                                              Suite 240
                                                              Baton Rouge, LA 70802
                                                              225−382−3264
                                                              Email: ffoil@foillaw.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Defendant
AmerisourceBergen Drug Corporation             represented by Richard Munice Crump
                                                              Maron Marvel Bradley Anderson & Tardy LLC
                                                              (New Orleans)
                                                              201 St. Charles Ave.
                                                              Suite 2411
                                                              New Orleans, LA 70170
                                                              504−684−5100
                                                              Email: rcrump@maronmarvel.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Robert E. Dille
                                                              Maron Marvel Bradley Anderson & Tardy LLC
                                                              (New Orleans)
                                                              201 St. Charles Ave.
                                                              Suite 2411
                                                              New Orleans, LA 70170
                                                              504−684−5100
                                                              Email: rdille@maronmarvel.com
                                                              ATTORNEY TO BE NOTICED
               Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 18 of 24. PageID #: 1138

                                                             Shelley K. Napolitano
                                                             Maron Marvel Bradley Anderson & Tardy LLC
                                                             (New Orleans)
                                                             201 St. Charles Ave.
                                                             Suite 2411
                                                             New Orleans, LA 70170
                                                             504−684−5100
                                                             Fax: 504−527−5056
                                                             Email: snapolitano@maronmarvel.com
                                                             ATTORNEY TO BE NOTICED

Defendant
H.D. Smith, LLC                                represented by Richard Munice Crump
doing business as                                             (See above for address)
HD Smith                                                      LEAD ATTORNEY
formerly known as                                             ATTORNEY TO BE NOTICED
H.D. Smith Wholesale Drug Company
                                                             Robert E. Dille
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Shelley K. Napolitano
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
J M Smith Corporation                          represented by Sidney W. Degan , III
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Philip C. Brickman
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
CVS Health Corporation                         represented by Thomas M. Flanagan
                                                              Flanagan Partners, LLP
                                                              201 St. Charles Ave.
                                                              Suite 2405
                                                              New Orleans, LA 70170
                                                              504−569−0235
                                                              Fax: 504−592−0251
                                                              Email: tflanagan@flanaganpartners.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Camille E. Gauthier
                                                             Flanagan Partners, LLP
                                                             201 St. Charles Ave.
                                                             Suite 2405
                                                             New Orleans, LA 70170
                Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 19 of 24. PageID #: 1139
                                                              504−569−0235
                                                              Email: cgauthier@flanaganpartners.com
                                                              ATTORNEY TO BE NOTICED

Defendant
CVS Orlando Fl Distribution, LLC                represented by Thomas M. Flanagan
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Camille E. Gauthier
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
CVS TN Distribution, LLC                        represented by Thomas M. Flanagan
formerly known as                                              (See above for address)
CVS TN Distribution, Inc                                       LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Camille E. Gauthier
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
CVS Pharmacy, Inc.                              represented by Thomas M. Flanagan
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Camille E. Gauthier
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
Rite Aid of Maryland, Inc.                      represented by Ezra Dodd Church
doing business as                                              Morgan, Lewis & Bockius (Philadelphia)
Rite Aid Mid−Atlantic Customer Support                         1701 Market St.
Center, Inc                                                    Philadelphia, PA 19103−2921
                                                               215−963−5710
                                                               Email: echurch@morganlewis.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
Walgreen Company                                represented by John Francis Olinde
                                                               Chaffe McCall LLP (New Orleans)
                                                               Energy Centre
                                                               1100 Poydras St.
                                                               Suite 2300
                                                               New Orleans, LA 70163−2300
               Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 20 of 24. PageID #: 1140
                                                             504−585−7000
                                                             Email: olinde@chaffe.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Peter Joseph Rotolo , III
                                                             Chaffe McCall LLP (New Orleans)
                                                             Energy Centre
                                                             1100 Poydras St.
                                                             Suite 2300
                                                             New Orleans, LA 70163−2300
                                                             504−585−7000
                                                             Email: rotolo@chaffe.com
                                                             ATTORNEY TO BE NOTICED

Defendant
Walmart, Inc.                                  represented by James Dalton Courson
formerly known as                                             Stone, Pigman, Walther, Wittmann, LLC (New
Wal−Mart Stores Inc                                           Orleans)
                                                              909 Poydras Street
                                                              Suite 3150
                                                              New Orleans, LA 70112−4042
                                                              (504) 593−0812
                                                              Email: dcourson@stonepigman.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Kathryn Marie Knight
                                                             Stone, Pigman, Walther, Wittmann, LLC (New
                                                             Orleans)
                                                             909 Poydras Street
                                                             Suite 3150
                                                             New Orleans, LA 70112−4042
                                                             (504) 581−3200
                                                             Email: kknight@stonepigman.com
                                                             ATTORNEY TO BE NOTICED

Defendant
Louisiana Wholesale Drug Company, Inc.         represented by S. Brian Perry
                                                              Allen & Gooch, A Law Corporation (Lafayette)
                                                              2000 Kaliste Saloom Rd.
                                                              Suite 400
                                                              Lafayette, LA 70508
                                                              337−291−1000
                                                              Email: BrianPerry@AllenGooch.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Defendant
Morris & Dickson Co LLC                        represented by Frank H. Spruiell , Jr.
                                                              Wiener, Weiss & Madison, A Professional
                                                              Corporation
                                                              330 Marshall Street
                Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 21 of 24. PageID #: 1141
                                                             Suite 1000
                                                             P.O. Box 21990 (zip: 71120)
                                                             Shreveport, LA 71101
                                                             318−226−9100
                                                             Email: fspruiell@wwmlaw.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Russell Reginald Dickson
                                                             Wiener, Weiss & Madison
                                                             330 Marshall St.
                                                             P.O. Box 21990 (zip: 71120−1990)
                                                             Shreveport, LA 71101
                                                             318−213−9282
                                                             Email: rdickson@wwmlaw.com
                                                             ATTORNEY TO BE NOTICED

Defendant
Actavis Laboratories UT, Inc.                   represented by Richard S. Crisler
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             C. William Bradley , Jr.
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Leland G. Horton
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Michael C. Mims
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Natalie J. Taylor
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Walgreens Boots Alliance, Inc.                  represented by John Francis Olinde
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             Peter Joseph Rotolo , III
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED



 Date Filed       #   Docket Text
             Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 22 of 24. PageID #: 1142
07/19/2019    Ï1    NOTICE OF REMOVAL from St. Tammany Parish, 22nd JDC, case number 2019−13022 (Filing
                    fee $ 400 receipt number 053L−7762535) filed by Allergan Finance LLC, Allergan Sales, L.L.C.,
                    Allergan USA, Inc. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Civil Cover
                    Sheet)Attorney Thomas Mac Dougall Womack added to party Allergan Finance LLC(pty:dft),
                    Attorney Thomas Mac Dougall Womack added to party Allergan Sales, L.L.C.(pty:dft), Attorney
                    Thomas Mac Dougall Womack added to party Allergan USA, Inc.(pty:dft).(Womack, Thomas)
                    Modified text on 7/22/2019 (clw). (Entered: 07/19/2019)

07/19/2019    Ï2    Statement of Corporate Disclosure by Allergan Finance LLC, Allergan Sales, L.L.C., Allergan
                    USA, Inc. identifying Corporate Parent Allergan PLC (Womack, Thomas) Modified text on
                    7/22/2019 (clw). (Entered: 07/19/2019)

07/19/2019    Ï3    Initial Case Assignment to Judge Sarah S. Vance and Magistrate Judge Karen Wells Roby. (ess)
                    (Entered: 07/19/2019)

07/22/2019    Ï4    SUPPLEMENTAL NOTICE OF REMOVAL by McKesson Corporation . (Attachments: # 1
                    Exhibit)(Williams, Stacey) Modified text on 7/23/2019 (mm). (Entered: 07/22/2019)

07/22/2019    Ï5    Statement of Corporate Disclosure by McKesson Corporation (Williams, Stacey) (Entered:
                    07/22/2019)

07/22/2019    Ï6    NOTICE of Collateral Proceedings by McKesson Corporation . (Williams, Stacey) (Entered:
                    07/22/2019)

07/24/2019    Ï7    EXPARTE/CONSENT Unopposed MOTION for Extension of Time to Answer, Move, or
                    Otherwise Respond re 1 Notice of Removal by by Walmart, Inc., CVS Health Corporation, CVS
                    Orlando FL Distribution, LLC, CVS TN Distribution, Inc., CVS Pharmacy, Inc., Walgreens Boots
                    Alliance, Inc., Walgreen Company (Attachments: # 1 Proposed Order)(Knight, Kathryn) Modified
                    linkage/filers on 7/24/2019 (mm). (Entered: 07/24/2019)

07/25/2019    Ï8    ORDER granting 7 Motion for Extension of Time to Answer, Move, or Otherwise Respond re 1
                    Notice of Removal. Signed by Judge Sarah S. Vance on 7/25/2019. (mm) (Entered: 07/25/2019)

07/25/2019    Ï9    EXPARTE/CONSENT Unopposed MOTION for Extension of Time to Move, Answer, or
                    Otherwise Respond re 1 Notice of Removal by AmerisourceBergen Drug Corporation, Anda, Inc.,
                    Cardinal Health Inc, McKesson Corporation. (Attachments: # 1 Proposed Order)(Williams, Stacey)
                    Modified text on 7/25/2019 (mm). (Entered: 07/25/2019)

07/25/2019   Ï 10   ORDER granting 9 Motion for Extension of Time to move, answer or otherwise respond re 1
                    Notice of Removal. Signed by Judge Sarah S. Vance on 7/25/2019. (mm) (Entered: 07/25/2019)

07/26/2019   Ï 11   MOTION to Remand to State Court by Slidell City. Motion(s) will be submitted on 11/6/2019.
                    (Attachments: # 1 Memorandum in Support, # 2 Notice of Submission, # 3 Proposed Order)(Leger,
                    Walter) (Entered: 07/26/2019)

07/26/2019   Ï 12   EXPARTE/CONSENT MOTION for Extension of Time to Answer re 1 Notice of Removal or
                    Otherwise File Responsive Pleadings as to Joining Manufacturing Defendants by Janssen
                    Pharmaceuticals Inc., Johnson & Johnson, Ortho−McNeil−Janssen Pharmaceuticals, Inc.
                    (Attachments: # 1 Proposed Order)(Rookard, Kelly) (Entered: 07/26/2019)

07/30/2019   Ï 13   Notice of Compliance by Allergan Finance LLC, Allergan Sales, L.L.C., Allergan USA, Inc. re 1
                    Notice of Removal. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2 & 3 combined)(Womack, Thomas)
                    (Entered: 07/30/2019)

07/30/2019   Ï 14   ORDER granting 12 Motion for Extension of Time to Answer re 1 Notice of Removal or
                    Otherwise File Responsive Pleadings as to Joining Manufacturing Defendants. Signed by Judge
                    Sarah S. Vance on 7/30/2019. (mm) (Entered: 07/30/2019)
             Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 23 of 24. PageID #: 1143
07/31/2019   Ï 15   EXPARTE/CONSENT MOTION for Extension of Time to Move, Answer, or Otherwise Respond
                    re 1 Notice of Removal by Louisiana Wholesale Drug Company, Inc. (Attachments: # 1 Proposed
                    Order)(Perry, S.) Modified linkage/removed referral on 8/1/2019 (mm). (Entered: 07/31/2019)

07/31/2019   Ï 16   Statement of Corporate Disclosure by Louisiana Wholesale Drug Company, Inc. (Perry, S.)
                    (Entered: 07/31/2019)

08/01/2019   Ï 17   Correction of Docket Entry by Clerk re 15 MOTION for Extension of Time to Move, Answer, or
                    Otherwise Respond re 1 Notice of Removal. **1. Filing attorney incorrectly changed 'N' to 'Y' at
                    the question 'Is this motion to be decided by the Magistrate Judge Y/N?'. This motion will be
                    decided by the District Judge. Clerk took corrective action. 2. Filing attorney should have linked
                    document to Document 1. Clerk properly linked document.** (mm) (Entered: 08/01/2019)

08/02/2019   Ï 18   ORDER: The Court GRANTS the 15 Motion. It is hereby Ordered that LOUISIANA
                    WHOLESALE DRUG COMPANY, INC., without waiver of any defenses, shall be granted a
                    21−day extension of time to file a responsive pleading after a decision by the JPML regarding
                    transfer of this matter to the MDL. Signed by Judge Sarah S. Vance on 08/02/2019. (am) (Entered:
                    08/02/2019)

08/05/2019   Ï 19   EXPARTE/CONSENT Unopposed MOTION for Extension of Time to Move, Answer, Or
                    Otherwise Respond re 1 Notice of Removal by J M Smith Corporation, Smith Drug Company.
                    (Attachments: # 1 Proposed Order)(Brickman, Philip) Modified text on 8/6/2019 (mm). (Entered:
                    08/05/2019)

08/07/2019   Ï 20   Statement of Corporate Disclosure by H.D. Smith, LLC identifying Corporate Parent
                    AmerisourceBergen Corporation for H.D. Smith, LLC (Crump, Richard) Modified text/added
                    corporate parent on 8/7/2019 (mm). (Entered: 08/07/2019)

08/07/2019   Ï 21   EXPARTE/CONSENT Unopposed MOTION for Extension of Time to Move, Answer, Or
                    Otherwise Respond re 1 Notice of Removal by H.D. Smith, LLC. (Attachments: # 1 Proposed
                    Order) Attorney Richard Munice Crump added to party H.D. Smith, LLC(pty:dft).(Crump,
                    Richard) Modified text/removed referral on 8/7/2019 (mm). (Entered: 08/07/2019)

08/07/2019   Ï 22   Correction of Docket Entry by Clerk re 21 MOTION for Extension of Time to Move, Answer, Or
                    Otherwise Respond re 1 Notice of Removal. **1. Filing attorney incorrectly changed 'N' to 'Y' at
                    the question 'Is this motion to be decided by the Magistrate Judge Y/N?'. This motion will be
                    decided by the District Judge. Clerk took corrective action. 2. Filing attorney should have selected
                    'Yes' at the question 'Is this an Exparte/Consent Motion Y/N?'. Clerk modified docket text to reflect
                    'Exparte'. ** (mm) (Entered: 08/07/2019)

08/07/2019   Ï 23   Correction of Docket Entry by Clerk re 20 Statement of Corporate Disclosure. **Filing attorney
                    did not enter AmerisourceBergen Corporation as a corporate parent(s) at the prompt 'Search for a
                    corporate parent or other affiliate'. Clerk took corrective action.** (mm) (Entered: 08/07/2019)

08/07/2019   Ï 24   ORDER granting 19 Motion for Extension of Time to Move, Answer, Or Otherwise Respond re 1
                    Notice of Removal. Signed by Judge Sarah S. Vance on 8/7/2019. (mm) (Entered: 08/07/2019)

08/07/2019   Ï 25   ORDER granting 21 Motion for Extension of Time to Move, Answer, Or Otherwise Respond re 1
                    Notice of Removal. Signed by Judge Sarah S. Vance on 8/7/2019. (mm) (Entered: 08/07/2019)

08/08/2019   Ï 26   ORDER: As stated herein, IT IS ORDERED that all proceedings in this case are hereby stayed
                    pending the decision of the Multidistrict Litigation Panel regarding transfer. Signed by Judge Sarah
                    S. Vance on 8/8/2019.(mm) (Entered: 08/08/2019)

08/30/2019   Ï 27   Notice of Conditional Transfer Order from MDL Panel regarding MDL 2804. (mm) (Entered:
                    08/30/2019)

09/03/2019   Ï 28
                Case: 1:19-op-45769-DAP Doc #: 29 Filed: 09/03/19 24 of 24. PageID #: 1144
                      Order of MDL Transfer to Northern District of Ohio. MDL case number is 2804. Electronic file,
                      certified copy of transfer order, and docket sheet sent. Signed by Judge Sarah S. Vance on
                      9/3/2019. (Attachments: # 1 Transmittal Letter)(mm) (Entered: 09/03/2019)



City of Slidell v. Purdue Pharma LP et al (2:19−cv−11771−SSV−KWR)
